Citation Nr: 0601378	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active duty service from June 1978 to August 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In February 2005, the Board remanded the 
veteran's appeal for further evidentiary development.  


FINDING OF FACT

There is no medical evidence showing that a right ear hearing 
loss is related to the veteran's military service.


CONCLUSION OF LAW

A right ear hearing loss was neither incurred nor aggravated 
during active duty service and a right ear sensorineural 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655, 3.385 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in March 2005 
VA correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all service medical records and obtaining 
all identified postservice records. 

The Board recognizes that the record does not include a VA 
medical opinion addressing the etiology of the veteran's 
right ear hearing loss.  In this regard, VA offered the 
veteran an opportunity to have a VA examination to obtain 
this medical opinion on two occasions.  However, the veteran 
failed to show for the March 2000 VA examination and failed 
to reply to VA's post February 2005 Board remand request 
asking him if he would be willing to show for a VA 
examination.  

The "duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the purtative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  
While VA has a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the veteran to show for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  

Furthermore, governing regulations are clear that when, as 
here, entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a veteran, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b).  38 C.F.R. § 3.655(a).  Additionally, 
38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original claim for benefits, the claim shall be rated  based 
on the evidence of record and when a claimant fails to report 
for an examination scheduled in conjunction with any other 
original claim, the claim shall be denied.  

For these reasons, the Board finds that adjudication of the 
veteran's claim may go forward without the requested medical 
opinion.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, VA issued the first VCAA letter after the adverse 
rating decision in December 1997.  The Court explained in 
Pelegrini, however, that a failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  Indeed, any failure to 
provide a timely notice is cured provided that the veteran 
was provided a meaningful opportunity to participate in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  As the veteran has been provided that meaningful 
opportunity, the lack of full notice prior to the initial 
decision has been corrected, and any error as to when notice 
was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran testified that his right ear hearing loss was 
caused by exposure to jet engine noise during his almost 20 
years of service in the Air Force.  It is requested that the 
veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When a veteran is claiming entitlement to service connection 
for hearing loss, regulations provide that for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability only when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

Additionally, pertinent laws and regulations provide that 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that service 
medical records show the veteran with increased audiological 
thresholds on several occasions.  See audiological 
evaluations dated in January 1978, October 1978, November 
1980, July 1983, April 1986, December 1987, November 1989, 
and August 1994.  Moreover, an April 1986 treatment record 
shows the veteran being diagnosed with bilateral hearing 
loss.  However, audiological evaluation of pure tone 
thresholds conducted in April 1986, as well as on other 
occasions, including the claimant's August 1994 retirement 
examination, were negative for findings of a right ear 
"hearing loss" as that term is defined by 38 C.F.R. 
§ 3.385.  

Likewise, while postservice audiological evaluations show the 
veteran with increased audiological thresholds on several 
occasions, they first show his being diagnosed with a right 
ear hearing loss in November 1998.  See VA audiological 
evaluations dated in October 1994, June 1995, August 1996, 
May 1997, and November 1998.  At that time, right ear speech 
recognition score using the Maryland CNC Test was 84 percent.

Significantly, none of the records includes a medical opinion 
that shows a relationship between a right ear hearing loss 
and the veteran's military service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there.)  Moreover, given the lapse of time period between the 
veteran's August 1994 separation from military service and 
first being diagnosed with a right ear hearing loss in 
November 1998 the Board finds no continuity of 
symptomatology.  38 C.F.R. § 3.303.  Likewise, the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 do not help 
the veteran because the record is negative for a diagnosis of 
a right ear sensorineural hearing loss within one year of 
separation from active duty.

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the veteran's right ear 
hearing loss is related to his military service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his friends' written statements 
to VA or the claimant's personal hearing testimony.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the origins of a current disability are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board may not assign these opinions any 
evidentry weight.




ORDER

Entitlement to service connection for a right ear hearing 
loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


